Citation Nr: 0515774	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  93-06 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
April 1968 to January 1970, and from June 1972 to June 1974.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which determined that the veteran had 
not submitted new and material evidence to warrant reopening 
a claim of service connection for epilepsy and a psychiatric 
disorder.  (The claim for a psychiatric disorder was 
originally denied in a May 1978 final rating action.)  In 
January 1992, the veteran filed a timely notice of 
disagreement.  The RO subsequently issued the veteran a 
statement of the case in June 1992, and he later perfected 
his appeal. 

In November 1994, the Board remanded the matter to the RO for 
further development to include obtaining service medical, 
personnel, and administrative records; any and all pertinent 
private medical records not previously associated with the 
claims file; and a psychiatric examination.  The RO, in 
rating decisions dated in June 1996 and January 1999, 
continued to deny the veteran's claim of entitlement to 
service connection for a psychiatric disorder.  In May 1999, 
the Board found that new and material evidence had been 
submitted to warrant reopening a claim of entitlement to 
service connection for a psychiatric disorder, and remanded 
the issue of service connection for a medical opinion as to 
the etiology of any psychiatric disorder currently affecting 
the veteran.  The RO obtained such an opinion in July 1999, 
and continued its denial of the veteran's claim in a 
supplemental statement of the case (SSOC) issued in November 
2000.  Thereafter, a medical opinion from the Veterans Health 
Administration (VHA) was requested in October 2002, and was 
furnished in November 2002.

This case was most recently before the Board in October 2003, 
at which time it was remanded in accordance with due process 
considerations involving VA's duty to notify and assist.  As 
will be further explained herein, those due process matters 
have subsequently been addressed, and the case is now ready 
for appellate review and a decision on the merits.


FINDINGS OF FACT

1.  Service medical records are negative for a diagnosis of a 
psychiatric disorder.  Pre-service medical records document 
severe head trauma as a result of an automobile accident in 
1965.

2.  A preponderance of the probative and competent medical 
evidence has related the veteran's post-service 
neuropsychiatric symptoms to the head trauma which he 
sustained prior to service in 1965, and his current 
disability, which is dementia due to head trauma, developed 
years after service.


CONCLUSION OF LAW

The veteran's claimed psychiatric disorder was not incurred 
in or aggravated by active military service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1153, 5103, 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty to notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a February 2004 letter implementing VA's duty to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claim and what the veteran's own responsibilities were 
in accord with the duty to assist.  In addition, the 
appellant was advised by virtue of a rating decisions issued 
from October 1991 forward, and a detailed Statement of the 
Case (SOC) issued in June 1992 and subsequent Supplemental 
Statements of the Case issued during the pendency of this 
appeal, of the pertinent law and what the evidence must show 
in order to substantiate the claim.  Any notice provided by 
VA must be read in the context of prior, relatively 
contemporaneous communications from the agency of original 
jurisdiction.  See Mayfield v. Nicholson, supra, slip op. at 
27, noting that all relevant VA communications must be 
considered when determining whether adequate notice has been 
provided. 

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  However, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claim and assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of the matter being decided in this decision of 
the Board.  Rather, remanding this case again to the RO for 
further VCAA development would result only in additional 
delay, with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
Private and VA medical evidence has been secured for the file 
and the record contains several medical opinions regarding 
the nature and etiology of the veteran's condition(s).  For 
its part, VA has done everything reasonably possible to 
assist the veteran, and no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

Pre-service medical records show that, in February 1964, the 
veteran was seen due to complaints of a history of slight 
nervousness.  The examiner concluded that there was no real 
nervous or psychological disorder.  The records also show 
that, in November 1965, the veteran was involved in an 
automobile accident resulting in head injuries described as 
severe cerebral contusion and probable fracture of the nose 
and skull.  A private neurological consultation report dated 
in June 1966 indicated that the veteran's conditions had 
improved, but that symptoms of memory gaps, difficulty 
concentrating, and tremors in the hands remained.  A 
memorandum dated in December 1966 recommended a re-
examination of the veteran, with particular attention to the 
history of head injuries, to include a neurological 
consultation.  

Neurological examination conducted in July 1967 included 
normal findings on an electoroencephalogram (EEG), with no 
indication of neurological residuals from the head injury.  A 
second EEG, performed in August 1967, showed no focal or 
seizure activity and was within normal limits.  Several 
examinations conducted between July 1965 and June 1974 
revealed normal neurological and psychological functioning, 
although those reports document the veteran's reports of a 
history of a head injury/car accident and complaints of 
frequent headaches, memory loss, and amnesia.

The service medical records themselves include an entry dated 
in July 1973 which documents "multiple neurological" 
symptoms, not specifically described.  An August 1973 skull 
series was within normal limits, except for an outline shown 
on one view.  An entry dated in 1973 or 1974 reflects that 
symptoms of malaise and depression were noted.  The June 1974 
separation examination and an October 1974 re-enlistment 
examination revealed no abnormalities of the head and face, 
and no neurological or psychiatric abnormalities.  The record 
indicates that he did not re-enter active military service 
after June 1974.

VA records dated in 1977 and 1978 reflect that the veteran 
sought psychiatric treatment at that time, which was 
primarily related to marital problems.  An April 1978 VA 
psychiatric evaluation yielded a diagnosis of marital 
maladjustment.  The RO denied service connection for a 
nervous condition in May 1978.

Post-service medical evidence includes VA hospitalization 
records showing that the veteran was treated from September 
to November 1981.  The discharge diagnoses included passive-
aggressive personality disorder with clinical depression, and 
RSO (the right superior oblique muscle of the eye) palsy.  




A VA psychiatric examination was conducted in December 1981.  
At that time diagnoses of: borderline personality with 
depressive features and cortical atrophy according to history 
and CT scan, etiology unknown, were made.

The veteran underwent a VA neurological examination in 
December 1983.  At that time the examiner noted: disjointed 
conversation, slow thought process, disheveled appearance, 
poor short-term memory, and the experiencing of peculiar 
smells.  A history of the 1965 automobile accident, followed 
by a 5-day history of a coma and 2-month history of amnesia, 
was noted.  Neurological testing led to diagnoses of post-
traumatic encephalopathy and post-traumatic epilepsy with 
temporal lobe epilepsy, evidenced by olfactory hallucinatory 
phenomena.  

The veteran also underwent a VA psychiatric examination in 
December 1983, at which time schizophrenic disorder, paranoid 
type was diagnosed.  

Another VA psychiatric examination was conducted in October 
1986, at which time manifestations included: rambling mental 
productions, paranoid mental productions, and limited 
insight.  A diagnosis of chronic schizophrenia, 
undifferentiated, with paranoid and depressive features, was 
made.  When he was examined by VA again in September 1988, a 
schizophrenic disorder was again diagnosed.  

The veteran provided testimony at a hearing held at the RO in 
January 1993 regarding the psychiatric manifestations he 
experienced during service and thereafter, such as weight 
loss, depression, and malaise.

The veteran underwent a neurological evaluation by VA in July 
1995.  At that time temporal lobe epilepsy, by history, was 
diagnosed.  The examiner explained that the veteran's history 
of staring spells, as well as his observed affect, were 
consistent with that assessment.  The examiner also observed 
that the veteran had an interictal personality disorder.  




VA psychological testing was conducted in August 1995.  An 
Axis I diagnosis of schizophrenia, paranoid type, and an Axis 
II diagnosis of a schizoid personality disorder were made.   

The record includes a November 1998 statement from a VA 
doctor explaining that the claims folder and pertinent 
records were reviewed by a board certified psychiatrist and 
neurologist.  After such review it was concluded that the 
veteran's condition was "compatible with a seizure disorder 
secondary to a head injury that was aggravated during his 
time in service.  As commonly happens with seizure disorders 
of this kind, it has progressed to include psychiatric 
symptoms which we would call an organic psychotic disorder."

In a May 1999 decision, the Board determined that new and 
material evidence had been presented to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
and the claim was reopened.

In July 1999, a VA doctor licensed in both neurology and 
psychiatry reviewed the veteran's claims file and offered an 
opinion.  The doctor opined that it was "highly likely that 
the patient's neurocognitive disabilities made him unable to 
complete his duties at the level expected and this caused him 
an undue amount of stress resulting in anxiety and 
depression."  The doctor further opined that it was more 
likely than not that the veteran's neuropsychiatric disorders 
were related to the head injury in 1965, and added that the 
depression and anxiety were probably exacerbated by the 
veteran's experiences in service.  Based on a review of the 
evidence of record, diagnoses of personality disorder, mood 
lability paranoia, and depression were made.

In October 2002, in the interest of due process and in light 
of the conflicting evidence of record, the Board requested an 
expert medical opinion, pursuant to 38 U.S.C.A. § 7109; 38 
C.F.R. § 20.901, and as set forth in a designated Veterans 
Health Administration (VHA) Directive.  The following 
opinions were requested:  (1) the correct diagnosis of the 
veteran's currently manifested psychiatric disorder;

(2) whether such disorder existed prior to service, was 
incurred in service, or arose after service (to include 
addressing when it was first manifested); and (3) whether, if 
the claimed psychiatric disorder had pre-existed service, it 
was permanently worsened, beyond natural progress, during 
service. 

The VHA specialist's opinion was furnished in November 2002.  
By letter dated in January 2003, the veteran and his 
representative were given an opportunity to present 
additional evidence and/or argument in the appeal; they did 
not present any further evidence or argument.  The case was 
remanded in October 2003, due to changes in law under the 
VCAA.

In his opinion in response to the Board's request, the VHA 
expert noted the veteran's relevant medical history, and 
rendered a diagnosis of post-traumatic dementia due to head 
trauma.  The physician expressed the opinion that the 
veteran's symptomatology was a "direct pathophysiological 
consequence of head trauma."  He stated, "While it is 
unusual that his deteriorating neuropsychiatric course 
appears to have gained momentum so many years (possibly as 
many as 15) after his severe head trauma, there is little 
question that he was experiencing seizures by the early 
1980s," and noted that "the onset of a seizure disorder may 
have accelerated the veteran's neuropsychiatric decline."

The VHA expert concluded, in pertinent part, as follows: "It 
is my opinion that Dementia Due to Head Trauma (DSM-IV 294.1) 
developed in this veteran after service."  In addition, 
addressing the veteran's history in the claims file, the VHA 
expert opined that schizophrenia had not been correctly 
diagnosed at any time.  He then summed up by opining that the 
veteran's Dementia Due to Head Trauma developed after 
service, stating, "While some of the features of the 
disorder were likely present before 1980, it was not until 
the early 1980s that all the [requisite] criteria . . . were 
met.  For example, a decline in executive function, 
demonstrated by the veteran's inability to find employment, 
was not clearly manifest until then.  It is my opinion that 
the veteran's psychiatric disorder did not pre-exist 
service." 


III.  Pertinent Law and Regulations

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychoses, when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  The 
Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

Personality disorders are not considered to be diseases or 
injuries within the meaning of veterans' benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2004).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 
110 F.3d 56 (Fed. Cir. 1997), specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service). 

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
the Federal Circuit explained the Miller decision by noting 
that "[n]othing in the court's opinion suggests that without 
such evidence the presumption can never be rebutted," 
emphasizing that any such determination must consider "how 
strong the other rebutting evidence might be."  Harris v. 
West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).


IV.  Analysis

The veteran contends that service connection is warranted for 
a psychiatric disorder, which he maintains was incurred in or 
aggravated by service.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease in service.  See Pond v. West, 12 
Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The evidence of record clearly shows that the appellant has a 
currently diagnosed condition, described as dementia due to 
head trauma.  In recent years a diagnosis of schizophrenia 
has also been made.  A seizure disorder has also been 
diagnosed.

The record also clearly documents a pre-service traumatic 
head injury.  The service medical records are negative for a 
diagnosis of a psychiatric disorder, but symptoms including 
cognitive dysfunction, depression, and malaise were noted.  
The Board also points out that the initial post-service 
treatment of a psychiatric nature, which the veteran sought 
in 1977 and 1978, was not related to his experiences in 
service, but rather to family and marital problems.  

Essentially, the critical question is whether the currently 
diagnosed condition, i.e., dementia due to head trauma, is 
related to service.  This is a complex question, for which VA 
has sought the medical opinion of a specialist.  In fact, the 
record contains approximately three opinions regarding the 
nature and etiology of the veteran's currently claimed 
psychiatric disorder.

The first opinion was recorded in a November 1998 statement 
from a VA physician, who explained that the claims folder and 
pertinent records were reviewed by a board certified 
psychiatrist and neurologist.  After such review it was 
concluded that the veteran's condition was "compatible with 
a seizure disorder secondary to a head injury that was 
aggravated during his time in service.  As commonly happens 
with seizure disorders of this kind, it has progressed to 
include psychiatric symptoms which we would call an organic 
psychotic disorder."  The Board notes that, although the 
veteran had previously filed a claim for seizures, that claim 
was withdrawn in January 1993.  Accordingly, this opinion 
does not support the veteran's current claim for a 
psychiatric disorder, inasmuch it was actually a seizure 
disorder which was diagnosed in 1998.  

In July 1999, a VA doctor licensed in both neurology and 
psychiatry reviewed the veteran's claims file and offered an 
opinion.  The doctor opined that it was "highly likely that 
the patient's neurocognitive disabilities made him unable to 
complete his duties at the level expected and this caused him 
an undue amount of stress resulting in anxiety and 
depression."  The doctor further opined that it was more 
likely than not that the veteran's neuropsychiatric disorders 
were related to the head injury in 1965, and added that the 
depression and anxiety were probably exacerbated by the 
veteran's experiences in service.  The diagnoses entered at 
that time were of a personality disorder, mood lability 
paranoia, and depression.  

However, most recently, the opinion of a VHA specialist was 
obtained (November 2002) at which time the specialist, who 
was provided with the entire file of previous records and 
opinions, opined that the most appropriate diagnosis was 
dementia due to head trauma, which had developed several 
years after service.  The specialist also opined that a 
psychiatric disorder did not exist prior to service, and that 
the previous diagnosis of schizophrenia was not appropriate.

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In so doing, the Board may accept one 
medical opinion and reject others.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

Both the 1999 and 2002 opinions stand for the premise that 
the veteran's post-service neuropsychiatric manifestations 
stemmed from his 1965 accident.  The 1999 opinion suggests 
that symptoms of depression and anxiety were "exacerbated" 
by his experiences in service.  However, the primary 
diagnosis made in 1999 was personality disorder.  Depression 
due to medical condition/head trauma was also identified, but 
anxiety was not diagnosed at all.  When the veteran was 
examined in 2002, neither depression nor anxiety was 
diagnosed; at that time the only diagnosis made was dementia 
due to head trauma.   

Accordingly, the Board finds the November 2002 opinion to be 
the most probative, as it is the most internally consistent 
opinion, in that the conclusions reached therein were 
explained thoroughly, and the previous diagnoses which were 
considered and rejected were also thoroughly discussed.  
Moreover, there is no debate in the evidence that the root 
cause of the veteran's post-service neuropsychiatric problems 
dates back to the pre-service 1965 automobile accident, and 
not from any incident in service.  

The Board has carefully considered the veteran's statements, 
and does not doubt his sincerity.  He is certainly competent, 
as a layman, to report that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
He is not, however, competent to offer his medical opinion as 
to cause or etiology of the claimed disability, as there is 
no evidence of record that the appellant has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant's statements, no matter how sincerely 
made, are not competent medical evidence as to a causal 
relationship between his current cognitive and/or psychiatric 
disorder and active service, or as to claimed continuity of 
symptomatology demonstrated after service.

In view of the clearly documented pre-service incurrence of 
the veteran's severe head trauma, the Board has also 
considered the possibility that the residuals of that injury 
were aggravated (i.e., permanently became worse) during 
military service.  

Here, pre-service head trauma is not disputed by the veteran 
or his representative, and the in-service medical records do 
not show aggravation of the residuals of that injury.  In 
fact, as discussed above, the most thorough and recent 
medical opinion of record indicates that the veteran's 
present psychiatric disability, which is dementia due to head 
trauma, developed a number of years after his separation from 
service.  Such a diagnostic opinion rules out any conclusion 
that the veteran's claimed disorder was aggravated during 
service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the currently claimed psychiatric 
disorder was incurred or aggravated during service, or was 
initially manifested during the first post-service year.  
There is no evidence of an in-service diagnosis of such 
condition.  The preponderance of the competent medical 
evidence does not indicate that the veteran currently has a 
psychiatric disorder which has been linked to service or to a 
service-connected disability.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt, but, 
since the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
claim for service connection must be denied.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


